DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

[The examiner for this application has changed.  Please indicate Examiner Kenneth Bartley as the examiner of record in all future correspondences.]


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7, 2022 has been entered.

Response to Amendment
Claims 1, 10, 11, and 19 have been amended.  Claims 4, 7, 13, and 20 have been canceled.  Claims 21-24 are new.  Claims 1-3, 5, 6, 8-12, 14-19, and 21-24 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 6, 8-12, 14-19, and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Nevertheless, a response is provided below in bold where appropriate.
Applicant argues 35 USC §112 Rejection, starting pg. 7 of Remarks:

Claim Rejections — 35 U.S.C. § 112

Claims 4, 10, 13, and 19 were rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement. These rejections are respectfully traversed.

With regard to the rejection of claims 4 and 13 under 35 U.S.C. § 112 as failing to comply with the written description requirement, the Patent Office asserts that:

Regarding claims 4 and 13, applicant's specification fails to describe how to perform the functionality of, “wherein the identification of the specific user of the user interface is based at least on part on one or more favorable outcomes for one or more patients.’ Applicant's specification fails to describe how information about such favorable outcomes might be gathered, with respect to what standard favorable outcomes may be evaluated, or how the favorable outcomes may be used to affect the information which is displayed on the interface. Applicant's specification describes some inputs on a very high level (e.g., interactions on the user interface), what resources may be used (e.g., favorable outcome data), and the resulting outputs (e.g., identification of a specific user of the user interface). Applicant's specification fails to describe how to program a computer to use these inputs and resources to arrive at the outputs. Accordingly, Applicant's specification fails to adequately disclosure the computer algorithm in sufficient detail such that one of ordinary skill in the art can reasonable conclude that inventor possessed this claimed subject matter at the time of filing (See MPEP 2161.01).

Applicant respectfully asserts that the specification as originally filed provides sufficient disclosure of and support for the identified claim language, and “‘reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.”” MPEP 2163.02 (quoting Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575 (Fed. Cir. 1985)). Applicant hereby incorporates the arguments and evidence set forth in the previous amendment, and asserts that the Patent Office mischaracterizes both Applicant’s arguments and the standard for written description under 35 U.S.C. § 112. However, as claims 4 and 13 are dependent claims and thus the subject matter of those claims is included within the respective independent claims, Applicant has cancelled claims 4 and 13 solely to facilitate expeditious prosecution of the application.

Noted.  The rejection is withdrawn based on canceled claims.

Regarding claims 10 and 19, the Patent Office asserts that:

“applicant's specification fails to describe how to perform the functionality of, ‘wherein, in determining whether the user is to be categorized as an expert user, the processor is configured to analyze the user's input to determine an ease of use metric associated with the user, wherein users that display relatively higher ease of use of the system are categorized as expert users.’ Applicant's specification fails to describe how information ‘ease of use’ might be gathered or with respect to what standard ‘ease of use’ may be evaluated. Applicant's specification describes certain manners of determining that some users may be considered expert users based on certain patterns of usage at [0021] and [0033], but neither of these paragraphs describe anything which would map to ‘ease of use with any reasonable certainty. It is further noted that neither paragraph describes the interactions with a particular degree to program a computer to identify a particular user as an expert user. Accordingly, Applicant's specification fails to adequately disclosure the computer algorithm in sufficient detail such that one of ordinary skill in the art can reasonable conclude that inventor possessed this claimed subject matter at the time of filing (See MPEP 2161.01).”

Applicant respectfully asserts that the specification as originally filed provides sufficient disclosure of and support for the identified claim language, and “‘reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.”” MPEP 2163.02 (quoting Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575 (Fed. Cir. 1985)). Applicant hereby incorporates the arguments and evidence set forth in the previous amendment, and asserts that the Patent Office mischaracterizes both Applicant’s arguments and the standard for written description under 35 U.S.C. § 112. However, claims 10 and 19 have been amended to recite: “analyz[ing] the user's input to determine navigation metric associated with the user, wherein the navigation metric comprises one or more of user time spent using an interface per session, average time between interface clicks, a number of times the user clicks, and a complexity of a tree constructed of the user's navigation of the 

Noted.  The rejection is withdrawn based on the claim amendment.


Claims 4-6, 10, 13-15, and 19 were rejected under 35 U.S.C. §112 as being indefinite. These rejections are respectfully traversed.

With regard to claims 4 and 13, the Patent Office asserts that:

“the term ‘favorable outcomes’ is a relative term which renders the claims indefinite. The term ‘favorable outcome’ is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant's specification fails to describe how information about such favorable outcomes might be gathered, with respect to what standard favorable outcomes may be evaluated. For purposes of examination, this is understood to pertain to anything which is favorable or otherwise beneficial to either the patient or the provider in care of the patient.”

Applicant respectfully asserts that one of skill in the art interpreting the claims in view of the Specification would understand the metes and bounds of the claims, including the limitation “favorable outcomes.” Applicant hereby incorporates the arguments and evidence set forth in the previous amendment, and asserts that the Patent Office mischaracterizes both Applicant’s arguments and the standard for definiteness under 35 U.S.C. § 112. However, as claims 4 and 13 are dependent claims and thus the subject matter of those claims is included within the respective independent claims, Applicant has cancelled claims 4 and 13 solely to facilitate expeditious prosecution of the application.

Noted.  The rejection is withdrawn based on the claim amendment.

Regarding claims 10 and 19, the Patent Office asserts that:

“applicant's specification fails to describe how to perform the functionality of, "wherein, in determining whether the user is to be categorized as an expert user, the processor is configured to analyze the user's input to determine an ease of use metric associated with the user, wherein users that display relatively higher ease of use of the system are cateqorized as expert users." Applicant's specification fails to describe how information "ease of use" might be gathered or with respect to what standard "ease of use" may be evaluated. Applicant's specification describes certain manners of determining that some users may be considered expert users based on certain patterns of usage at [0021] and [0033], but neither of these paragraphs describe anything which would map to "ease of use" with any reasonable certainty. It is further noted that neither paragraph describes the interactions with a particular degree to program a computer to identify a particular user as an expert user. Accordingly, Applicant's specification fails to adequately disclosure the computer algorithm in sufficient detail such that one of ordinary skill in the art can reasonable conclude that inventor possessed this claimed subject matter at the time of filing (See MPEP 2161.01).

Applicant respectfully asserts that one of skill in the art interpreting the claims in view of the Specification would understand the metes and bounds of the claims, including the limitation “ease of use.” Applicant hereby incorporates the arguments and evidence set forth in the previous amendment, and asserts that the Patent Office mischaracterizes both Applicant’s arguments and the standard for definiteness under 35 U.S.C. § 112. However, claims 10 and 19 have been amended to recite: “analyz[ing] the user's input to determine navigation metric associated with the user, wherein the navigation metric comprises one or more of user time spent using an interface per session, average time between interface clicks, a number of times the user clicks, and a complexity of a tree constructed of the user's navigation of the 

Noted.  The rejection is withdrawn based on the claim amendment.

Accordingly, it is respectfully requested that the rejections under 35 U.S.C. § 112 be withdrawn, and respectfully submitted that the claims are in condition for allowance.

The prior 35 USC §112 rejections are withdrawn based on the above response.  However, Applicant’s amendments, have resulted in a new rejection.

Applicant argues 35 USC §101 Rejection, starting pg. 10 of Remarks:

Claim Rejections — 35 U.S.C. § 101

The pending claims were rejected under 35 U.S.C. §101 as being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant respectfully asserts that claims as a whole are not directed to an abstract idea, and further asserts that the claims comprise a practical application and amount to significantly more than an abstract idea, and thus are directed to statutory subject matter under 35 U.S.C. § 101.

In the previous Amendment, Applicant set forth extensive arguments evidencing why the claims are not directed to an abstract idea, how the claims incorporate any alleged abstract idea into a practical application, and how the claims recite significantly more than an abstract idea. These arguments are hereby incorporated into this response in their entirety. Below, Applicant addresses the current Office Action and the current claim set.

Step 2A, Prong 1 of the Alice Analysis (Abstract Idea)

Under Step 2A, Prong 1 of the subject matter eligibility analysis under 35 U.S.C. 101, the Patent Office must determine whether the claim is “directed to” a judicial exception such as an abstract idea. Specifically, the Federal Circuit has held that claims must be examined in their entirety in view of the specification, and should not be deconstructed or described at such a high level of abstraction that it ensures patent ineligibility.

The Patent Office asserts that the pending claims are directed to a mental process.

Applicant respectfully asserts that the claims are focused on a specific improvement toward the automated analysis and filtering of patient information from a large corpus of medical records, and the display of that information. The computerized system comprises a user interface which is configured to provide a plurality of electronic medical records to a user, and further configured to receive a request for patient information, and which is configured to display one or more of the identified types of information associated with the identified patient cohort. The computerized system also comprises a camera configured to, using eye-tracking, identify user input as the user reviews the plurality of records via the user interface, the user input comprising an identification of one or more records of the plurality of records, and/or area of the plurality of records, most viewed by the user of the user interface. The computerized system also comprises a processor with the claimed patient cohort generator and record identifier. The claims are thereby directed to a complex computerized system that implements a multi-step process for creating and presenting, from a corpus of medical records, narrowed information for a patient. This provides a solution to the ongoing problems discussed in paragraphs [0002]-[0004] of the specification as published (U.S. Pat. Pub. No. 20210407632, hereinafter “Specification’”).

Using generic computer technology for a judicial exception has been shown to be abstract.  Applicant has added “…eye tracking using a camera to identify user input…” (Claim 11).  However, using existing generic technology, by itself, is not improving such technology.  

In McRO, the Court held the claims were not “directed to a result or effect at itself is the abstract idea and merely invoke generic processes and machinery.” McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). The Court in McRO reasoned that the invention did not “‘simply use a computer as a tool to automate conventional activity’ because there was no evidence in the record that ‘the process previously used by animators [wa]s the same as the process required by the claims.’” McRO, at 1314. McRO produced realistic animations of facial movements in fundamentally different ways than an animator would employ, which was, therefore, directed to a specific technological improvement and not an abstract idea. /d.

As in McRO, amended independent claims 1 and 11 do not employ techniques that merely automate a process that medical personnel would employ. Instead, the presently claimed invention creates a cohort of patients and then identifies information about that cohort that is most commonly accessed in order to associate the information with the cohort and ultimately provide, via a user interface, one or more of the identified types of information associated with the identified patient cohort.

McRO improved 3-D animation technology, therefore did not recite abstract elements.
Additionally, the currently pending claims are conceptually similar to those found by the Federal Circuit to fall outside the scope of mere ideas in the recent Core Wireless case. In Core Wireless, the Court found that the inventive subject matter required only three steps from start-up for a user to reach specified data/functionality, and that such an improvement in the speed of a user's navigation was sufficient to pull the subject matter out of the realm of mere ideas. Core Wireless Licensing S. A. R. L v. LG Electronics Inc., 880 F.3d 1356, 1360 (Fed. Cir. 2018). The claimed subject matter involves overcoming the inability of conventional systems to identify and provide the most important/relevant information about a patient or a patient cohort to users.

Core Wireless was determined to improve the computer itself with their improved interface.

As in Core Wireless, independent claims 1 and 11 recites improvements in computer/human interaction. Independent claims 1 and 11 recite a computer-implemented system and method that reduces user review and manipulation of patient data/information into a simple and efficient presentation of system/method-identified most relevant information. This improvement in computer/human interaction can significantly benefit users:

[0002] Electronic medical record display interfaces have limited space for display. However, a patient typically has many associated medical records. Displaying all of the content of medical records associated with the patient leads to information overload, and the display space dedicated to portions of medical records restricts the volume of relevant information that clinicians or other users can quickly and easily consume without extensive manipulation of the data. This information manipulation is prohibitively time-consuming.

In view of the applicability of McRO and Core Wireless to the present claims, Applicant respectfully submits that amended independent claims 1 and 11 are not directed to an abstract idea.

Applicant appears to be arguing their interface is improved.  

From Applicant’s specification:

“There is a continued need for improved display of relevant portions of electronic health records.” [0004]

The problem being solved appears to be display relevant portions of health records.  The claims, however, appear to be using existing computer technology for displaying information, rather than improving computer technology itself.

For example, from Applicant’s Claim11…
“identifying, based on the associated patient cohort, the one or more types of information associated with that cohort; and 

displaying, on the user interface, the one or more of the identified types of information associated with the identified patient cohort.”


a. Analysis of the Rejected Claims - Step 2A, Prong 2 of the Alice Analysis

Under Step 2A, Prong 2 of the subject matter eligibility analysis under 35 U.S.C. 101, the Patent Office must “evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.” If a claim applies, relies on, or uses “the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception,” then the claim is directed to patent eligible subject matter under Step 2A, Prong 2 and the A/ice//0/ analysis is complete (i.e., it does not proceed to Step 2B). 2019 Eligibility Guidance, pg. 54.

The Patent Office asserts that the pending claims fail to integrate the alleged judicial exception into a practical application. Applicant affirms the conclusion above that the claims are not directed to a judicial exception, and are instead directed to a complex, physical, computerized system that implements a multi-step process for creating and presenting, from a corpus of medical records, narrowed information for a patient. However, the following analysis is performed solely to emphasize that the claims further incorporate any alleged abstract idea into a practical application.

From paragraph [0018] of the instant disclosure…
“In various implementations, a processor or controller may be associated with one or more storage media (generically referred to herein as “memory,” e.g., volatile and non-volatile computer memory such as RAM, PROM, EPROM, and EEPROM, floppy disks, compact disks, optical disks, magnetic tape, etc.). In some implementations, the storage media may be encoded with one or more programs that, when executed on one or more processors and/or controllers, perform at least some of the functions discussed herein. Various storage media may be fixed within a processor or controller or may be transportable, such that the one or more programs stored thereon can be loaded into a processor or controller so as to implement various aspects discussed herein. The terms “program” or “computer program” are used herein in a generic sense to refer to any type of computer code (e.g., software or microcode) that can be employed to program one or more processors or controllers.” [0018]

Therefore use of generic software and processors and/or controllers to perform the functions.

Applicant respectfully asserts that the claims do indeed incorporate the alleged abstract idea into a practical application. The claims are directed to a specific improvement in the ability of an automated system to analyze and filter patient information from a large corpus of medical records, and the display of that very narrowed and relevant information. This improvement in the ability of a system to automatically analyze and filter patient information from a large corpus of medical records provides the value of the claimed method. There are many practical applications with direct benefits listed in the application. For example, paragraphs [0002]-[0005] of the Specification describe some of the applications of this system/method.

Respectfully, even if claimed, filtering data would not be enough or an improvement to technology.   

The claims also comprise a practical application because the invention applies and uses the alleged abstract idea in a particular technological environment. The claims recite a combination of physical elements encompassing a very specific method of ability of an automated system to analyze and filter patient information from a large corpus of medical records. The claims recite a solution necessarily rooted in specific components of a computerized analysis system, such as the very specific user interface, the camera configured to use eye-tracking techniques to track a user’s interactions with medical records, and the processor with the claimed patient cohort generator and record identifier. The elements of the independent claims, for example, when viewed as a whole integrate the alleged abstract idea into a practical application by sufficiently limiting the use of the alleged abstract idea to the very specific automated analysis, filtering, and presentation of patient information. The claims are not just a drafting effort designed to monopolize all presentation of patient information; instead, the claims provide a very limited and specific method for presentation of patient information using the claimed system in a very specific way.

There is no claimed improvement to computer or other technology itself.  Applicant has added using a computer to identify user input, but this is at a high level of generality.

From Applicant’s disclosure:
“According to an embodiment, the medical record system utilizes eye-tracking software or algorithms to track or identify information most commonly reviewed or accessed by the users of the medical record system. For example, the user interface or system may comprise or otherwise be in communication with a camera, such as a camera of a wearable device, that identifies and tracks the objects, records, or areas of the user interface that are most commonly and/or most intently reviewed by the user. These objects, records, or areas may be identified as being the most accessed or important objects, records, or areas.” [0035]                                   

Therefore using what appears to be existing eye-tracking software to identify information commonly reviewed or accessed by users.  

Further, the claims incorporate the identified abstract idea into a practical application by enabling a method that cannot be performed by the human mind alone. The claims recite a method that automatically analyzes massive amounts of data. This necessarily comprises millions of calculations that a human mind could not complete in a lifetime.

Accordingly, the claims integrate an alleged abstract idea into a practical application such that an end result — presentation of a limited, selective amount of patient information —is achieved. Thus, these claims integrate the alleged abstract idea into a practical application of that abstract idea, and the claims are thus directed to patent eligible subject matter pursuant to the 2019 Eligibility Guidance.

Respectfully, using existing camera and software at a high level of generality for eye-tracking is not improving technology but using existing technology.

a. Analysis of the Rejected Claims - Step Two of the Alice Analysis

At step two of the Alice analysis, one must “consider the elements of each claim both individually and ‘as an ordered combination’” and assess whether there are any “additional features” in the claims that constitute an “inventive concept.” Alice, 134 S. Ct. at 2357.

The Patent Office asserts that the claims do not recite additional elements which render the claims patent eligible.

Applicant respectfully maintains that the claims do not comprise mere instructions to apply an exception using a generic computer component. Applicant respectfully asserts that rather than simply recite conventional steps appended to a judicial exception, the claims recite a specific multi- step method using a multi-component device or system that improves the functioning of a computer system, specifically a physical system that creates and presents the claimed patient information. For example, the physical system comprises a user interface as well as a processor comprising the claimed patient cohort generator and record identifier. The physical system, which performs the claimed method, is a novel and non-obvious system that is much more than a simple, generic computer system. Accordingly, the physical system comprises additional features that constitutes an inventive concept.

Accordingly, Applicant respectfully asserts that that the claims are directed to patent- eligible subject matter under Step 2B of the Alice framework. Applicant respectfully requests that the rejection of these claims under 35 U.S.C. §101 be withdrawn.

A combination of abstract elements is still abstract.  Using existing computer technology has been shown to not be enough to make abstract claims statutory.  

Applicant argues 35 USC §102 Rejection, starting pg. 14 of Remarks:

Claim Rejections — 35 U.S.C. § 102

Claims 1-8 and 11-17 were rejected under 35 U.S.C. §102(a)(1) as being anticipated by Von Reden (U.S. Pat. Pub. No. 2016/0147946). These rejections are respectfully traversed.

Von Reden fails to disclose, for example, a system or method for analyzing electronic medical records, comprising a user interface configured to enable a user to view a plurality of electronic medical records, and further configured to receive, from the user, a request for patient information; a camera configured to, using eye-tracking, identify user input as the user reviews the plurality of records via the user interface, the user input comprising an identification of one or more records of the plurality of records, and/or area of the plurality of records, most viewed by the user of the user interface; and a processor comprising: a patient cohort generator configured to: (1) receive the user input; (ii) identify, based on the user input, patient information most commonly accessed through the user interface, and further identify, based on the user input, one or more patient parameters associated with the patient; (iii) associate two or more patients into a patient cohort based on the one or more patient parameters; (iv) identify, for the patient cohort, one or more types of information about the two or more patients in the patent cohort which is most commonly accessed by the users, wherein the one or more types of information about the patients is different from the one or more patient parameters utilized to associate the two or more patients into the patent cohort; and (v) associate the identified one or more types of information with the patient cohort; and a record identifier configured to: (1) associate the patient for whom patient information is requested with a patient cohort; and (ii) identify, based on the patient cohort with whom the patient is associated, the one or more types of information associated with that cohort; wherein the user interface is further configured to display one or more of the identified types of information associated with the identified patient cohort.

With all due respect, Von Reden teaches most of the above steps.

As described in the previous response, the Patent Office asserted (and maintains herein) that Von Reden discloses, for example, “identify[ing] based on the user input, patient information accessed through the user interface, and further identify one or more patient parameters associated with the patient,” and then “associate[ing] two or more patients into a patient cohort based on the one or more patient parameters,” citing:

“(ii) identify, based on the user input, patient information accessed through the user interface (See [0033], [0095], [0100], [0101], [0106]), and further identify one or more patient parameters associated with the patient (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms); (ii1) associate two or more patients into a patient cohort based on the one or more patient parameters (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms)”

However, review of Von Reden (including but not limited to the cited paragraphs) reveals that there is no generation of “a patient cohort,” which is an essential requirement for the claimed “cohort generator.” The claims recite a patient cohort generator that, for example, “associate two or more patients into a patient cohort based on the one or more patient parameters,” and/or a method that includes “associating two or more patients into a patient cohort based on the one or more patient parameters.”

From Applicant’s specification on “cohort generator”…
“According to an embodiment, system 300 comprises a patient cohort generator 350, which may be a processor, a component of one or more processors, and/or a software algorithm. The patient cohort generator 350 creates one or more patient cohorts as described or otherwise envisioned herein. The patient cohort will comprise a plurality of patients that are related based on one or more parameters. For example, patients may be related based on a clinical context, such as illness, symptoms, treatment, medical history, and/or other clinical contexts. Patients may be related based on patient demographics such as sex, age, background, and/or other patient demographics. The patients may be related based on which record or records a user most commonly accesses or reviews for a patient. Patients may be identified as being related based on a combination of several of these and/or other parameters. The generated patient cohort will further comprise an identification of one or more types of information, such as medical records, that are most commonly accessed, reviewed, or otherwise utilized by users of the medical record system in regard to the patients in the patient cohort.” [0053]

“…In some implementations, the storage media may be encoded with one or more programs that, when executed on one or more processors and/or controllers, perform at least some of the functions discussed herein…” [0018]

Therefore a cohort generator creates a patient cohort that comprises a plurality of patients that are related based on various parameters.

From Von Reden…
One example of data monitored and tabulated (therefore create) at a group (cohort) level…
“At block 1008, data usage is also monitored to provide usage information for the data. For example, how frequently, how recently, how effectively, etc., user(s) (e.g., a current user, peer users, etc.) use the data being processed can be monitored and tabulated to form data usage statistics at a particular level (e.g., at a domain level, group level, individual level, etc.).” [0131]

Where relevancy is based on similar users (cohort of users)…
“Rather than simple terminology matching, relevancy is determined based on a greater granularity of clinical content, usage patterns of the same and/or similar users over time, as well as other types of comparison content (e.g., clinical notes, other -ology imaging, patient-centric communication, etc.).” [0211]

Another example of collection of patients associated based on physician, etc. (various parameters) are provided (therefore generated cohort)…
“As shown in the example of FIG. 11, exams for patients in a collection of patients (e.g., patients associated with a physician, patients in a department, patients in a hospital, etc.) 1105 are provided to a workload manager 1112 including worklist tabs 1110. A worklist is selected 1115 and an active worklist 1120 is provided via the workload manager 1112. The active worklist 1120 displayed via the workload manager 1112 includes exams and other items for the selected worklist. An exam can be selected 1125 from the active worklist 1120.” [0138]

However, the cited “(See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms)” is not synonymous with “associating two or more patients into a patient cohort.” Simply identifying patients based on certain criterion does not constitute generating a patient cohort. Indeed, generating a patient cohort does not mean, for example, simply identifying two or more patients; it requires associating those two or more patients “into a patient cohort.” Indeed, further elements/steps of the claims require this generated patient cohort with associated patients.

The rejection is based on the entire prior art cited, not just specific paragraphs.  

Von Reden also teaches…
“FIG. 9 shows an example context-driven analysis 900 using an image-related clinical context relevancy algorithm. At 902, an exam is retrieved for review. For example, a patient identifier (e.g., Patient X, etc.), an exam code (e.g., CTFOOTLT, etc.), and a reason for exam (e.g., foot pain, etc.) are provided. At 904, relevant prior history for that patient, exam, reason, etc., is identified. At 906, identified relevant history information is retrieved. For example, Patient X, who has come in for an exam including a left foot CT image due to foot pain, may have a history of diabetes. History information can come from a variety of sources such as radiology exam results 908, clinical data 910, etc. At 912 and 914, additional clinical information can be provided with the patient history information. For example, a certain percentage of patients with diabetes complain about foot pain; foot pain is associated with diabetes; etc.” [0123]

Therefore clearly Von Reden is using cohort data (percentage of patients with diabetes that also have foot pain).

In response, the Patent Office asserts that:

“Applicant's remaining arguments are similarly ignoring the broadest reasonable interpretation of the claim language. The cited paragraphs are cited to multiple steps because the paragraphs are relevant to each of the steps. The cited paragraphs have been cited for each of the limitations because the cited portions of Von Reden specifically describe tracking a plurality of users across different scenarios including patient context, clinical scenarios, exam, exam type, patient condition, etc (e.g., cohorts) and tracked with respect to what information is accessed and retrieved by the user across different scenarios (e.g., record identifiers associated with the cohort) and uses this information to present information based upon relevancy (See particularly [0033], and [0095] and other paragraphs cited above).”

However, rather than create a patient cohort from which other information is extracted, Von Reden at best discloses extraction of relevance from a collection of records. Indeed, the Patent Office asserts that Von Reden (“particularly [0033] and [0095]”) discloses “associat[ing] two or more patients into a patient cohort based on the one or more patient parameters (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms.” Paragraphs [0033] and [0095] describe feedback and relevancy algorithms to extract information from a collection of records, but do not describe identifying or creating a collection of records distinct from other records (i.e., a “associating into a cohort”):

Applicant appears to be arguing their invention is creating a group of patients based on parameter(s), and this overcomes the prior art.

“[0033] In certain examples, feedback is collected based on information that is displayed. A user can indicate whether displayed information is relevant and/or otherwise helpful or not. For example, clinical documentation can then be shown to a user (e.g., in a particular circumstance/clinical scenario) based on that user's opinion, peer ranking, group preference, etc. Global learning (e.g., domain wide) and/or user- specific preference can be incorporated into a relevancy analysis. Based on the makeup of displayed data, similarity of data with ontologies can be mapped. Additionally, through crowd sourcing or pooling of feedback (e.g., users in similar roles looking at similar documents), relevance/applicability data can be gathered. Rather than the data itself, how similar people use that data can be used to inform a determination of relevance, etc.

“[0095] For example, the natural language processor 406 parses and processes incoming data (e.g., document data) to create document meta data. The natural language processor 406 works with the relevancy algorithm 412 to calculate similarity and/or dissimilarity to a clinical scenario, concept, and/or other criterion, etc. Data is also summarized using the natural language processor 406. Once the data is processed by the natural language processor 406, an output of the natural language processing is coupled with data usage information provided by the data usage monitor's analysis of the data (e.g., whether a current user uses and/or how much, whether others use and/or how much, specific data usage, data type usage, and/or other feedback related to the data (e.g., how relevant the data is judged to be for a given clinical scenario, etc.). The combination of NLP meta data and data usage information creates a robust feature set for the incoming data from the data source 402, which can then be applied to the relevancy analysis 412. The machine learning processor 408 also applies machine learning techniques to the feature set to determine data relevancy based on the relevancy algorithm 412. The relevancy algorithm 412 outputs a resulting relevancy evaluation (e.g., a score, label, ranking, and/or other evaluation, etc.), and data presentation 416 can be generated for display, input into another program (e.g., an image viewer, reporting tool, patient library, comparison engine, etc.) via IRCC APIs 414, for example.”

Thus, Von Reden fails to disclose “identify[ing] based on the user input, patient information accessed through the user interface, and further identify one or more patient parameters associated with the patient,” and “associat[ing] two or more patients into a patient cohort based on the one or more patient parameters.”

From Von Reden…
“Results of the analysis 924 are provided via a user interface 930 to a user such as a clinician, other healthcare practitioner, healthcare application (e.g., image viewer, reporting tool, archive, data storage, etc.). For example, data related to CT foot pain diagnosis; a display of Patient X's clinical data on diabetes; a summary of prior exams on foot pain, diabetes, etc.; etc., can be provided via the interface 930.” [0126]

Further, Von Reden fails to disclose, per the claim amendments submitted herewith, identifying one or more patient parameters associated with a patient and using these patient parameters to associate two or more patients into a patient cohort, and then identifying one or more types of information about the two or more patients in the patent cohort which is most commonly accessed by the users (wherein the one or more types of information about the patients is different from the one or more patient parameters utilized to associate the two or more patients into the patent cohort) and associating the identified one or more types of information with the patient cohort.

From Von Reden…
Exams based on patient associated with 
“As shown in the example of FIG. 11, exams for patients in a collection of patients (e.g., patients associated with a physician, patients in a department, patients in a hospital, etc.) 1105 are provided to a workload manager 1112 including worklist tabs 1110. A worklist is selected 1115 and an active worklist 1120 is provided via the workload manager 1112. The active worklist 1120 displayed via the workload manager 1112 includes exams and other items for the selected worklist. An exam can be selected 1125 from the active worklist 1120.” [0138]
Therefore collection of patients associated with a physician, etc.

Patients based on diabetes…
“FIG. 9 shows an example context-driven analysis 900 using an image-related clinical context relevancy algorithm. At 902, an exam is retrieved for review. For example, a patient identifier (e.g., Patient X, etc.), an exam code (e.g., CTFOOTLT, etc.), and a reason for exam (e.g., foot pain, etc.) are provided. At 904, relevant prior history for that patient, exam, reason, etc., is identified. At 906, identified relevant history information is retrieved. For example, Patient X, who has come in for an exam including a left foot CT image due to foot pain, may have a history of diabetes. History information can come from a variety of sources such as radiology exam results 908, clinical data 910, etc. At 912 and 914, additional clinical information can be provided with the patient history information. For example, a certain percentage of patients with diabetes complain about foot pain; foot pain is associated with diabetes; etc.” [0123]

Therefore patients with diabetes.

The Patent Office asserts that Von Reden discloses “identifying one or more patient parameters associated with a patient” (“See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms)’), and discloses “identifying one or more types of information about the two or more patients in the patent cohort which is most commonly accessed by the users” (“(See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms”). There is no demarcation in the citations, and similarly no demarcation in the text of Von Reden of parameters used. Additionally, Applicant maintains that Von Reden fails to disclose identifying or creating a cohort.

The Examiner cites more teaching from the prior art.

Further, there is no disclosure in Von Reden of a camera configured to, using eye-tracking, identify user input as the user reviews the plurality of records via the user interface, the user input comprising an identification of one or more records of the plurality of records, and/or area of the plurality of records, most viewed by the user of the user interface.

Based on the claim amendments, new prior art is cited to teach amended features.

Accordingly, it is respectfully requested that the rejections under 35 U.S.C. § 102 be withdrawn, and respectfully asserts that the claims are in condition for allowance.

Applicant argues 35 USC §103 Rejection, starting pg. 18 of Remarks:

Claim Rejections — 35 U.S.C. § 103

Claims 9, 10, and 18-20 were rejected under 35 U.S.C. § 103 as being unpatentable over Von Reden (U.S. Pat. Pub. No. 2016/0147946) in view of Flinn (U.S. Pat. Pub. No. 2006/0200432). These rejections are respectfully traversed.

As described in detail above in regard to independent claims 1 and 11, Von Reden fails to disclose, for example, “a camera configured to, using eye-tracking, identify user input as the user reviews the plurality of records via the user interface, the user input comprising an identification of one or more records of the plurality of records, and/or area of the plurality of records, most viewed by the user of the user interface,” and “a patient cohort generator configured to: (i) receive the user input; (ii) identify, based on the user input, patient information accessed through the user interface, and further identify, based on the user input, one or more patient parameters associated with the patient; (111) associate two or more patients into a patient cohort based on the one or more patient parameters; (iv) identify, for the patient cohort, one or more types of information about the two or more patients in the patent cohort which is most commonly accessed by the users, wherein the one or more types of information about the patients is different from the one or more patient parameters utilized to associate the two or more patients into the patent cohort; and (v) associate the identified one or more types of information with the patient cohort.” The combination of Von Reden with Flinn fails to remedy the deficiencies of Von Reden.

Applicant is reminded of piecemeal analysis…
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Accordingly, it is respectfully requested that the rejections under 35 U.S.C. § 103 be withdrawn, and respectfully submitted that the claims are in condition for allowance.

Based on the claim amendments, new prior art is cited to teach amended features.

Claim Objections
Claims 22 and 24 are objected to because of the following informalities: “in the patent cohort” should be “patient” cohort.  Appropriate correction is required.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 6, 8-12, 14-19, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-3, 5, 6, 8-12, 14-19, and 21-24 are directed to a system or method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 11 as the claim that represents the claimed invention for analysis and is similar to system Claim 1.  
Claim 11 recites the limitations of:
A method for analyzing electronic medical records, the method comprising the steps of: 
providing, via an electronic medical record interface, a plurality of medical records to a user;            
generating, using a processor, a patient cohort, comprising the steps of: 
tracking, via a user interface, the activity of one or more users of an electronic medical record interface;           
identifying tracked activity of a user, comprising eye-tracking using a camera to identify user input as the user reviews the plurality of medical records, the user input comprising an identification of one or more records of the plurality of records, and/or area of the plurality of records, most viewed by the user;            
identifying, based on an analysis of the tracked activity, patient information most commonly accessed by the one or more users through the electronic medical record interface, and further identifying, based on an analysis of the tracked activity, one or more patient parameters associated with the patient;            
associating two or more patients into a patient cohort based on the one or more patient parameters;            
identifying, for the patient cohort, one or more types of information about the two or more patients in the patent cohort which is most commonly accessed by the one or more users, wherein the one or more types of information about the patients is different from the one or more patient parameters utilized to associate the two or more patients into the patent cohort; and 
associating the identified one or more types of information with the patient cohort;            
receiving, from a user, a request for information about a patient;           
associating the patient, based on one or more parameters of the patient, with a patient cohort; and 
identifying, based on the associated patient cohort, the one or more types of information associated with that cohort; and 
displaying, on the user interface, the one or more of the identified types of information associated with the identified patient cohort.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as managing personal behavior or interactions of users with respect to medical/patient information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation such as a managing personal behavior or interactions (e.g. tracking activity of users, identify user reviews of medical records, identifying patient information accessed, receiving a request for information about a patient, etc.), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claim 1 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: user interface, electronic medical records, camera, processor (Claim 1); electronic medical record interface, processor, user interface, camera (Claim 11).   The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The electronic medical records interface is undefined as to exactly what it is, therefore just some type of electronic access to records.  The camera is recited at a high level of generality and is being used, therefore using existing technology (see para. [0035] of the specification).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The instant specification teaches “utilizes eye-tracking software or algorithms” which indicates it is using some type of existing, off the shelf software.  The camera is taught as “…be in communication with a camera, such as a camera of a wearable device,…” where the camera therefore could be various things.  Therefore the disclosure indicates cameras and eye-tracking software is well understood, routine and conventional as apparently it has to be implemented by someone, somehow, using existing software and camera technology.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as providing (transmitting) are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2, 3, 5, 6, 8-10, 12, 14-19, and 21-24 further define the abstract idea that is present in their respective independent claims 1 and 11 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2, 3, 5, 6, 8-10, 12, 14-19, and 21-24 are directed to an abstract idea.  Thus, the claims 1-3, 5, 6, 8-12, 14-19, and 21-24 are not patent-eligible.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 has “identifying tracked activity of a user, comprising eye-tracking using a camera to identify user input as the user reviews the plurality of medical records, the user input comprising an identification of one or more records of the plurality of records, and/or area of the plurality of records, most viewed by the user;…” where it is indefinite as to: 1) using eye tracking software to identify user input, where the input is “an identification of one or more records…”; and 2) and/or are of the records most viewed by the user.  For example, how does eye-tracking software determine identification of records if it is tracking eyes and not records?  Also, how does a camera with eye-tracking software determine the records most viewed by a user, if the camera is just looking at eyes (e.g. how are records most viewed correlated to eye tracking if only one camera is used)?  Claim 1 has a similar problem.
Claims 2, 3, 5, 6, 8-10, 12, 14-19, and 21-24 are further rejected as they depend from their respective independent claims.

	
	Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 8, 11, 12, 14-17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2016/0147946 to Von Reden in view of Pub. No. US 2018/0197624 to Robaina et al.
Regarding claims 1 and 11
(claim 11) A method for analyzing electronic medical records, the method comprising the steps of: 
providing, via an electronic medical record interface, a plurality of medical records to a user;            

Von Reden teaches:
Fig. 4, ref. 416 and Data Presentation (plural)…


    PNG
    media_image1.png
    233
    541
    media_image1.png
    Greyscale


Providing presentation data, with an example that includes relevant patient data for review by a radiologist…
“As shown in the example of FIG. 4, the system or apparatus 400 includes one or more data source(s) 402 communicating with an imaging related clinical context (IRCC) processor 404 to provide a data presentation 416. Data source events (e.g., new documents, updated documents, lab results, exams for review, and/or other medical information, etc.) are pushed or pulled from the data source 402 to the IRCC processor 404 to trigger processing of the data from the data source. Once data is received from the data source 402 at the IRCC processor 404, the IRCC processor 404 processes the data to enrich the data and provide an indication of relevancy of the data to one or more clinical scenarios. For example, the IRCC processor 404 processes incoming data to determine whether the data is relevant to an exam for a patient being reviewed by a radiologist.” [0093]

“The IRCC processor 404 includes a natural language processor 406, a machine learning processor 408, and a data usage monitor 410. The processors 406, 408, 410 operate on the data from the data source 402 at the control of a relevancy algorithm 412 to process and provide input for the relevancy algorithm to analyze and determine relevance of the incoming data to a particular clinical scenario (or plurality of clinical scenarios/circumstances, etc.). Results of the relevancy algorithm's analysis of the data and its associated feature set are externalized as a presentation of data 416 via one or more application programming interfaces (APIs) 414.” [0094]

generating, using a processor, a patient cohort, comprising the steps of: 
tracking, via a user interface, the activity of one or more users of an electronic medical record interface;           

Example of patient tracking information and image and film tracking of people (users of medical record interface)…
“The HIS 204 stores medical information such as clinical reports, patient information, and/or administrative information received from, for example, personnel at a hospital, clinic, and/or a physician's office (e.g., an EMR, EHR, PHR, etc.). The RIS 206 stores information such as, for example, radiology reports, radiology exam image data, messages, warnings, alerts, patient scheduling information, patient demographic data, patient tracking information, and/or physician and patient status monitors. Additionally, the RIS 206 enables exam order entry (e.g., ordering an x-ray of a patient) and image and film tracking (e.g., tracking identities of one or more people that have checked out a film). In some examples, information in the RIS 206 is formatted according to the HL-7 (Health Level Seven) clinical communication protocol. In certain examples, a medical exam distributor is located in the RIS 206 to facilitate distribution of radiology exams to a radiologist workload for review and management of the exam distribution by, for example, an administrator.” [0068]

“Furthermore, prior workflows lack an ability for ‘place saving’ when a radiologist is looking at a longitudinal view of a patient's comparison imaging history and/or tracking content that the user has already visited. By combining a longitudinal Clinical Journey view with an additional collection space (e.g., a My Comparisons list), a radiologist is enabled to assemble helpful information and keep it front and center for continual access.” [0207]

identifying tracked activity of a user, comprising eye-tracking using a camera to identify user input as the user reviews the plurality of medical records, the user input comprising an identification of one or more records of the plurality of records, and/or area of the plurality of records, most viewed by the user;            

{
From Applicant’s specification:
“According to an embodiment, the medical record system utilizes eye-tracking software or algorithms to track or identify information most commonly reviewed or accessed by the users of the medical record system. For example, the user interface or system may comprise or otherwise be in communication with a camera, such as a camera of a wearable device, that identifies and tracks the objects, records, or areas of the user interface that are most commonly and/or most intently reviewed by the user. These objects, records, or areas may be identified as being the most accessed or important objects, records, or areas.” [0035]

Therefore identifying items that are stared at.

}

See Eye-Tracking below.

identifying, based on an analysis of the tracked activity, patient information most commonly accessed by the one or more users through the electronic medical record interface, and further identifying, based on an analysis of the tracked activity, one or more patient parameters associated with the patient;            

Relevancy analysis (identifying) based on learning and/or user-specific preference and how similar people use data (commonly accessed)…
“In certain examples, feedback is collected based on information that is displayed. A user can indicate whether displayed information is relevant and/or otherwise helpful or not. For example, clinical documentation can then be shown to a user (e.g., in a particular circumstance/clinical scenario) based on that user's opinion, peer ranking, group preference, etc. Global learning (e.g., domain wide) and/or user-specific preference can be incorporated into a relevancy analysis. Based on the makeup of displayed data, similarity of data with ontologies can be mapped. Additionally, through crowd sourcing or pooling of feedback (e.g., users in similar roles looking at similar documents), relevance/applicability data can be gathered. Rather than the data itself, how similar people use that data can be used to inform a determination of relevance, etc.” [0033]

 “Certain examples provide a Patient Library as a visual presentation layer used with a radiologist desktop interface to identify and display relevant comparisons for an imaging study, as well as any additional clinical content that may aid in diagnoses. Additionally, the patient library provides a radiologist and/or other user with an ability to collect and organize his or her own comparisons in addition to and/or in place of system suggestions. The Patient Library relies on a relevancy algorithm to select comparison exam(s) and/or document(s) with a high likelihood of being useful to a user for a given clinical scenario (e.g., to a radiologist for a given exam he or she is reading) based upon patient clinical context including, but not limited to, a provided reason for that exam.” [0034]

“A patient library 5 is devoted to helping a radiologist focus on relevant comparison exams, as well as any additional clinical content to aid in diagnosis. The patient library 5 of the diagnostic hub 1320 includes subsection such as a clinical journey 5a, comparison list 5b, a comparison exam preview panel 5c, etc. The clinical journey 5a is a full patient ‘timeline’ of imaging exams, as well as other clinical data such as surgical and pathology reports, labs, medications, etc. The longitudinal view of the clinical journey 5a helps the radiologist notice broader clinical patterns more quickly, as well as understand a patient's broader context that may not be immediately evident in a provided reason for the primary exam. Tools can be provided to navigate within the clinical journey 5a. A user can adjust a time frame, filter for specific criteria, turn relevancy on or off, add or remove content categories, etc. The clinical journey 5a also integrates with the comparison list 5b. Modifying filter or search criteria in the clinical journey 5a can impact the exams displayed on the comparison list 5b.” [0151]

associating two or more patients into a patient cohort based on the one or more patient parameters;            

Data usage (patient parameters) at group (therefore associating two or more patients) level…
“At block 1008, data usage is also monitored to provide usage information for the data. For example, how frequently, how recently, how effectively, etc., user(s) (e.g., a current user, peer users, etc.) use the data being processed can be monitored and tabulated to form data usage statistics at a particular level (e.g., at a domain level, group level, individual level, etc.).” [0131]

identifying, for the patient cohort, one or more types of information about the two or more patients in the patent cohort which is most commonly accessed by the one or more users, wherein the one or more types of information about the patients is different from the one or more patient parameters utilized to associate the two or more patients into the patent cohort; and 

Data usage monitored (identifying) use of data (information) at a group level (two or more patients), based on how frequently (therefore commonly) users use the data (access the data bout users)…
“At block 1008, data usage is also monitored to provide usage information for the data. For example, how frequently, how recently, how effectively, etc., user(s) (e.g., a current user, peer users, etc.) use the data being processed can be monitored and tabulated to form data usage statistics at a particular level (e.g., at a domain level, group level, individual level, etc.).” [0131]

Where type of information (e.g. patients with diabetes) is different from parameters used to associate the two or more patients (e.g. patients with a physician, etc)…

Exams based on patient associated with 
“As shown in the example of FIG. 11, exams for patients in a collection of patients (e.g., patients associated with a physician, patients in a department, patients in a hospital, etc.) 1105 are provided to a workload manager 1112 including worklist tabs 1110. A worklist is selected 1115 and an active worklist 1120 is provided via the workload manager 1112. The active worklist 1120 displayed via the workload manager 1112 includes exams and other items for the selected worklist. An exam can be selected 1125 from the active worklist 1120.” [0138]

Therefore collection of patients associated with a physician, etc.

Patients based on diabetes…
“FIG. 9 shows an example context-driven analysis 900 using an image-related clinical context relevancy algorithm. At 902, an exam is retrieved for review. For example, a patient identifier (e.g., Patient X, etc.), an exam code (e.g., CTFOOTLT, etc.), and a reason for exam (e.g., foot pain, etc.) are provided. At 904, relevant prior history for that patient, exam, reason, etc., is identified. At 906, identified relevant history information is retrieved. For example, Patient X, who has come in for an exam including a left foot CT image due to foot pain, may have a history of diabetes. History information can come from a variety of sources such as radiology exam results 908, clinical data 910, etc. At 912 and 914, additional clinical information can be provided with the patient history information. For example, a certain percentage of patients with diabetes complain about foot pain; foot pain is associated with diabetes; etc.” [0123]

associating the identified one or more types of information with the patient cohort;            

Filters users relevant (therefore associating) using points that are relevant (type of information…
“A relevancy algorithm combines aspects of domain specific knowledge with user specific knowledge and user information preference. A domain model filters global usage allowing only those points by users that are relevant to a clinical situation (e.g. only users specific to the current/selected workflow, etc.). Users are able to indicate data preference through a rating system (e.g., like/dislike, relevant/not-relevant, star rating, etc.).” [0040]

receiving, from a user, a request for information about a patient;           

An exam is retrieved (receiving a request for information) for review for a patient…
“FIG. 9 shows an example context-driven analysis 900 using an image-related clinical context relevancy algorithm. At 902, an exam is retrieved for review. For example, a patient identifier (e.g., Patient X, etc.), an exam code (e.g., CTFOOTLT, etc.), and a reason for exam (e.g., foot pain, etc.) are provided. At 904, relevant prior history for that patient, exam, reason, etc., is identified. At 906, identified relevant history information is retrieved. For example, Patient X, who has come in for an exam including a left foot CT image due to foot pain, may have a history of diabetes. History information can come from a variety of sources such as radiology exam results 908, clinical data 910, etc. At 912 and 914, additional clinical information can be provided with the patient history information. For example, a certain percentage of patients with diabetes complain about foot pain; foot pain is associated with diabetes; etc.” [0123]

associating the patient, based on one or more parameters of the patient, with a patient cohort; and 

Example of certain percentage of patients with diabetes (associating based on parameter) with foot pain (cohort)…
“FIG. 9 shows an example context-driven analysis 900 using an image-related clinical context relevancy algorithm. At 902, an exam is retrieved for review. For example, a patient identifier (e.g., Patient X, etc.), an exam code (e.g., CTFOOTLT, etc.), and a reason for exam (e.g., foot pain, etc.) are provided. At 904, relevant prior history for that patient, exam, reason, etc., is identified. At 906, identified relevant history information is retrieved. For example, Patient X, who has come in for an exam including a left foot CT image due to foot pain, may have a history of diabetes. History information can come from a variety of sources such as radiology exam results 908, clinical data 910, etc. At 912 and 914, additional clinical information can be provided with the patient history information. For example, a certain percentage of patients with diabetes complain about foot pain; foot pain is associated with diabetes; etc.” [0123]

identifying, based on the associated patient cohort, the one or more types of information associated with that cohort; and 

Identify diabetes (type of information) associated with foot pain (cohort)…
“FIG. 9 shows an example context-driven analysis 900 using an image-related clinical context relevancy algorithm. At 902, an exam is retrieved for review. For example, a patient identifier (e.g., Patient X, etc.), an exam code (e.g., CTFOOTLT, etc.), and a reason for exam (e.g., foot pain, etc.) are provided. At 904, relevant prior history for that patient, exam, reason, etc., is identified. At 906, identified relevant history information is retrieved. For example, Patient X, who has come in for an exam including a left foot CT image due to foot pain, may have a history of diabetes. History information can come from a variety of sources such as radiology exam results 908, clinical data 910, etc. At 912 and 914, additional clinical information can be provided with the patient history information. For example, a certain percentage of patients with diabetes complain about foot pain; foot pain is associated with diabetes; etc.” [0123]

displaying, on the user interface, the one or more of the identified types of information associated with the identified patient cohort.

Example of visual hierarchy (displaying) information…
“In certain examples, the visual hierarchy of the radiology desktop supports an underlying functional framework by providing clarity to workflow elements. In certain examples, visual paradigms such as a Worklist Counter, Item Display, Clinical Journey, and My Comparisons are arranged in a very deliberate fashion. These arrangements are the product of months of design iteration, user research, and validation, for example. The visual hierarchy of the radiology desktop collects appropriate data for each element of a radiologist's workflow into a concise presentation. The radiology desktop eliminates a need for multiple applications and monitors to display non-imaging elements of the radiology workflow, for example.” [0045]

Another example of display various data by CT foot pain, diabetes, etc. (therefore identified types of information)…
“Results of the analysis 924 are provided via a user interface 930 to a user such as a clinician, other healthcare practitioner, healthcare application (e.g., image viewer, reporting tool, archive, data storage, etc.). For example, data related to CT foot pain diagnosis; a display of Patient X's clinical data on diabetes; a summary of prior exams on foot pain, diabetes, etc.; etc., can be provided via the interface 930.” [0126]

Eye-Tracking
Von Reden teaches medical records.  They do not teach eye-tracking.

Robaina et al. also in the business of medical records teaches:
Cameras configured to monitor eyes…
“As illustrated, the display system 202 may include various user sensors. The display system 202 may include a viewer imaging system 22. The viewer imaging system 22 may be an embodiment of the inward-facing imaging system 462 and/or the outward facing imaging system 464 described in FIG. 4. The viewer imaging system 22 may include cameras 24 (e.g., infrared, UV, and/or visible light cameras) paired with light sources 26 (e.g., infrared light sources) directed at and configured to monitor the user (e.g., the eyes 201a, 201b and/or surrounding tissues of the user). The cameras 24 and light sources 26 may be operatively coupled to the local processing module 260. Such cameras 24 may be configured to monitor one or more of the orientation, shape, and symmetry of pupils (including pupil sizes) or irises of the respective eyes, and/or tissues surrounding the eye, such as eyelids or eyebrows to conduct the various analyses disclosed herein. In some embodiments, imaging of the iris and/or retina of an eye may be used for secure identification of a user. With continued reference to FIG. 2B, cameras 24 may further be configured to image the retinas of the respective eyes, such as for diagnostic purposes and/or for orientation tracking based on the location of retinal features, such as the fovea or features of the fundus. Iris or retina imaging or scanning may be performed for secure identification of users for, e.g., correctly associating user data with a particular user and/or to present private information to the appropriate user. In some embodiments, in addition to or as an alternative to the cameras 24, one or more cameras 28 may be configured to detect and/or monitor various other aspects of the status of a user. For example, one or more cameras 28 may be inward-facing and configured to monitor the shape, position, movement, color, and/or other properties of features other than the eyes of the user, e.g., one or more facial features (e.g., facial expression, voluntary movement, involuntary tics). In another example, one or more cameras 28 may be downward-facing or outward-facing and configured to monitor the position, movement, and/or other features or properties of the arms, hands, legs, feet, and/or torso of a user, of another person in the user's FOV, objects in the FOV, etc. The cameras 28 may be used to image the environment, and such images can be analyzed by the wearable device to determine whether a triggering event is occurring such that the wearable device may present (or mute) the visual or audible content being presented to the user.” [0058]

“VR, AR, and MR experiences can be provided by display systems having displays in which images corresponding to a plurality of depth planes are provided to a viewer. The images may be different for each depth plane (e.g., provide slightly different presentations of a scene or object) and may be separately focused by the viewer's eyes, thereby helping to provide the user with depth cues based on the accommodation of the eye required to bring into focus different image features for the scene located on different depth planes and/or based on observing different image features on different depth planes being out of focus. As discussed elsewhere herein, such depth cues provide credible perceptions of depth.” [0046]

Eye tracking and control of display technology…
“Eye tracking is another input (e.g., tracking where the user is looking to control the display technology to render at a specific depth or range). In one embodiment, vergence of the eyes may be determined using triangulation, and then using a vergence/accommodation model developed for that particular person, accommodation may be determined. Head tracking can be another input (e.g., tracking the direction of the user's head to determine which virtual or physical object the user is looking toward).” [0117]

Example of user gaze longer than a threshold at a real or virtual object (therefore identification of most viewed area), and selecting the object (therefore identifying based on tracked activity) the real or virtual object…
“For example, the user may move a totem or physical object back and forth to signify turning a virtual page and moving on to a next page or moving from one user interface (UI) display screen to another UI screen. As another example, the user may move their head or eyes to look at different real or virtual objects in the user's FOR. If the user's gaze at a particular real or virtual object is longer than a threshold time, the real or virtual object may be selected as the user input. In some implementations, the vergence of the user's eyes can be tracked and an accommodation/vergence model can be used to determine the accommodation state of the user's eyes, which provides information on a depth plane on which the user is focusing. In some implementations, the wearable system can use raycasting techniques to determine which real or virtual objects are along the direction of the user's head pose or eye pose. In various implementations, the ray casting techniques can include casting thin, pencil rays with substantially little transverse width or casting rays with substantial transverse width (e.g., cones or frustums).” [0121]

Where the input from the wearable device can be a virtual [electronic medical] record…
“The healthcare database system 1220 can include control instructions for adding, editing, accessing, or organizing virtual medical records. For example, the database system 1220 can receive an input from a user of a wearable device. The user may be an HCP or a patient. The input may include an update (such as, e.g., by adding, deleting, editing) to a virtual record. In response to the input, the healthcare database system 1220 can identify the virtual record that needs to be updated and implement the update accordingly…” [0175]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Von Reden the ability to use medical assistant such as eye-tracking and cameras as taught by Robaina et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Robaina et al. who teaches the advantages of such devices for assisting medical professionals with analysis of patient information.

Regarding claim 2
The system of claim 1, further comprising a patient cohort database configured to store information about one or more generated patient cohorts.

Von Reden teaches:
Data stored in a database…
“Data processing within an example system is initiated through consumption of data events through a queuing system. A data event consumer retrieves data for relevancy algorithmic processing at processing time. An algorithm processor service applies natural language processing and machine learning techniques to determine similarity, dissimilarity, and relevancy as well as a summarization of the data. As end users access relevant data through the system, usage metrics are collected, processed, and stored through a usage rest service. Data retrieval is sourced to a data de-identification mechanism for anonymous presentation domain level data usage statistics. Relevant meta-data is stored in a database (e.g., a NoSQL data store, etc.) to enable flexible and robust analysis.” [0039]

Regarding claim 3
The system of claim 1, wherein the patient cohort generator is further configured to identify a specific user of the user interface among a plurality of users, and further configured to track the user input for the identified specific user.

Von Reden teaches:

“A relevancy algorithm combines aspects of domain specific knowledge with user specific knowledge and user information preference. A domain model filters global usage allowing only those points by users that are relevant to a clinical situation (e.g. only users specific to the current/selected workflow, etc.). Users are able to indicate data preference through a rating system (e.g., like/dislike, relevant/not-relevant, star rating, etc.).” [0040]

Relevancy analysis (identifying) based on learning and/or user-specific preference and how similar people use data (commonly accessed)…
“In certain examples, feedback is collected based on information that is displayed. A user can indicate whether displayed information is relevant and/or otherwise helpful or not. For example, clinical documentation can then be shown to a user (e.g., in a particular circumstance/clinical scenario) based on that user's opinion, peer ranking, group preference, etc. Global learning (e.g., domain wide) and/or user-specific preference can be incorporated into a relevancy analysis. Based on the makeup of displayed data, similarity of data with ontologies can be mapped. Additionally, through crowd sourcing or pooling of feedback (e.g., users in similar roles looking at similar documents), relevance/applicability data can be gathered. Rather than the data itself, how similar people use that data can be used to inform a determination of relevance, etc.” [0033]

Identify patient (user among plurality of users)…
“FIG. 9 shows an example context-driven analysis 900 using an image-related clinical context relevancy algorithm. At 902, an exam is retrieved for review. For example, a patient identifier (e.g., Patient X, etc.), an exam code (e.g., CTFOOTLT, etc.), and a reason for exam (e.g., foot pain, etc.) are provided. At 904, relevant prior history for that patient, exam, reason, etc., is identified. At 906, identified relevant history information is retrieved. For example, Patient X, who has come in for an exam including a left foot CT image due to foot pain, may have a history of diabetes. History information can come from a variety of sources such as radiology exam results 908, clinical data 910, etc. At 912 and 914, additional clinical information can be provided with the patient history information. For example, a certain percentage of patients with diabetes complain about foot pain; foot pain is associated with diabetes; etc.” [0123]

Regarding claim 5
The system of claim 1, wherein the patient cohort generator is further configured to refine the associated identified one or more types of information using data from a medical information source.

Von Reden teaches:
Relevant prior history for that patient exam is retrieved (therefore refine the associated information)…
“FIG. 9 shows an example context-driven analysis 900 using an image-related clinical context relevancy algorithm. At 902, an exam is retrieved for review. For example, a patient identifier (e.g., Patient X, etc.), an exam code (e.g., CTFOOTLT, etc.), and a reason for exam (e.g., foot pain, etc.) are provided. At 904, relevant prior history for that patient, exam, reason, etc., is identified. At 906, identified relevant history information is retrieved. For example, Patient X, who has come in for an exam including a left foot CT image due to foot pain, may have a history of diabetes. History information can come from a variety of sources such as radiology exam results 908, clinical data 910, etc. At 912 and 914, additional clinical information can be provided with the patient history information. For example, a certain percentage of patients with diabetes complain about foot pain; foot pain is associated with diabetes; etc.” [0123]

Regarding claim 6
The system of claim 1, wherein the patient cohort identification by the record identifier is based at least in part on obtained information about the patient.

Von Reden teaches:
Patients with diabetes (patient cohort identification) and foot pain (obtained information about patient)…
“FIG. 9 shows an example context-driven analysis 900 using an image-related clinical context relevancy algorithm. At 902, an exam is retrieved for review. For example, a patient identifier (e.g., Patient X, etc.), an exam code (e.g., CTFOOTLT, etc.), and a reason for exam (e.g., foot pain, etc.) are provided. At 904, relevant prior history for that patient, exam, reason, etc., is identified. At 906, identified relevant history information is retrieved. For example, Patient X, who has come in for an exam including a left foot CT image due to foot pain, may have a history of diabetes. History information can come from a variety of sources such as radiology exam results 908, clinical data 910, etc. At 912 and 914, additional clinical information can be provided with the patient history information. For example, a certain percentage of patients with diabetes complain about foot pain; foot pain is associated with diabetes; etc.” [0123]

Regarding claim 8
The system of claim 1, wherein the user interface is further configured to display a portion of the identified types of information associated with the identified patient cohort.

Von Reden teaches:
Example of ability to highlight (display) portions of files…
“The diagnostic hub 1320 is a home for all of a patient's exam-related information (e.g., non-image data, etc.). The diagnostic hub 1320 positions a radiologist to provide more accurate diagnoses by quickly highlighting relevant comparisons as well as a current patient's broader clinical history. For example, one or more related imaging studies, prior exams, patient history, and/or other clinical documentation can be displayed together with the current exam and/or other clinical scenario under review. In certain examples, file(s) and/or area(s)/portion(s) of files that are relevant can be highlighted for analysis.” [0148]

Regarding claim 12
The method of claim 11, wherein the step of generating a patient cohort further comprises identifying a specific user of the electronic medical record interface for tracking.

Von Reden teaches:
Data monitored at both user and group level…
“At block 1008, data usage is also monitored to provide usage information for the data. For example, how frequently, how recently, how effectively, etc., user(s) (e.g., a current user, peer users, etc.) use the data being processed can be monitored and tabulated to form data usage statistics at a particular level (e.g., at a domain level, group level, individual level, etc.).” [0131]

Regarding claim 14
The method of claim 11, further comprising the step of refining the identified one or more types of information associated with the patient cohort using medical information.

Von Reden teaches:
Patients with identifier and reason for exam (refining information)…
“FIG. 9 shows an example context-driven analysis 900 using an image-related clinical context relevancy algorithm. At 902, an exam is retrieved for review. For example, a patient identifier (e.g., Patient X, etc.), an exam code (e.g., CTFOOTLT, etc.), and a reason for exam (e.g., foot pain, etc.) are provided. At 904, relevant prior history for that patient, exam, reason, etc., is identified. At 906, identified relevant history information is retrieved. For example, Patient X, who has come in for an exam including a left foot CT image due to foot pain, may have a history of diabetes. History information can come from a variety of sources such as radiology exam results 908, clinical data 910, etc. At 912 and 914, additional clinical information can be provided with the patient history information. For example, a certain percentage of patients with diabetes complain about foot pain; foot pain is associated with diabetes; etc.” [0123]

Regarding claim 15
The method of claim 11, further comprising the step of analyzing obtained medical information about the patient.

Von Reden teaches:
Example of relevant prior history (analyzing obtained medical information)…
 “FIG. 9 shows an example context-driven analysis 900 using an image-related clinical context relevancy algorithm. At 902, an exam is retrieved for review. For example, a patient identifier (e.g., Patient X, etc.), an exam code (e.g., CTFOOTLT, etc.), and a reason for exam (e.g., foot pain, etc.) are provided. At 904, relevant prior history for that patient, exam, reason, etc., is identified. At 906, identified relevant history information is retrieved. For example, Patient X, who has come in for an exam including a left foot CT image due to foot pain, may have a history of diabetes. History information can come from a variety of sources such as radiology exam results 908, clinical data 910, etc. At 912 and 914, additional clinical information can be provided with the patient history information. For example, a certain percentage of patients with diabetes complain about foot pain; foot pain is associated with diabetes; etc.” [0123]

Regarding claim 16
The method of claim 11, further comprising the step of displaying, on a user interface, the one or more types of information associated with the identified cohort.
Von Reden teaches:
Example of display based on group preference (identified cohort)…
“In certain examples, feedback is collected based on information that is displayed. A user can indicate whether displayed information is relevant and/or otherwise helpful or not. For example, clinical documentation can then be shown to a user (e.g., in a particular circumstance/clinical scenario) based on that user's opinion, peer ranking, group preference, etc. Global learning (e.g., domain wide) and/or user-specific preference can be incorporated into a relevancy analysis. Based on the makeup of displayed data, similarity of data with ontologies can be mapped. Additionally, through crowd sourcing or pooling of feedback (e.g., users in similar roles looking at similar documents), relevance/applicability data can be gathered. Rather than the data itself, how similar people use that data can be used to inform a determination of relevance, etc.” [0033]

Regarding claim 17
The method of claim 16, wherein display the one or more types of information associated with the identified cohort comprises displaying only an identified portion of the one or more types of information.
Von Reden teaches:
Provide (display) information based on frequently, recently, etc. (identified portion) of group level (cohort)…
“At block 1008, data usage is also monitored to provide usage information for the data. For example, how frequently, how recently, how effectively, etc., user(s) (e.g., a current user, peer users, etc.) use the data being processed can be monitored and tabulated to form data usage statistics at a particular level (e.g., at a domain level, group level, individual level, etc.).” [0131]

Regarding claims 21 and 23
(claim 23) The method of claim 11, wherein the one or more patient parameters associated with the patient comprises one or more of illness, symptoms, treatment, medical history, and patient demographics.
Von Reden teaches:
Foot pain (illness), history…
“FIG. 9 shows an example context-driven analysis 900 using an image-related clinical context relevancy algorithm. At 902, an exam is retrieved for review. For example, a patient identifier (e.g., Patient X, etc.), an exam code (e.g., CTFOOTLT, etc.), and a reason for exam (e.g., foot pain, etc.) are provided. At 904, relevant prior history for that patient, exam, reason, etc., is identified. At 906, identified relevant history information is retrieved. For example, Patient X, who has come in for an exam including a left foot CT image due to foot pain, may have a history of diabetes. History information can come from a variety of sources such as radiology exam results 908, clinical data 910, etc. At 912 and 914, additional clinical information can be provided with the patient history information. For example, a certain percentage of patients with diabetes complain about foot pain; foot pain is associated with diabetes; etc.” [0123]

Regarding claims 22 and 24
(claim 24) The method of claim 11, wherein the one or more types of information about the two or more patients in the patent cohort which is most commonly accessed by the users comprises a medical record type.

Von Reden teaches:
History information from radiology exam (medical record type) of patients (cohort)…
“FIG. 9 shows an example context-driven analysis 900 using an image-related clinical context relevancy algorithm. At 902, an exam is retrieved for review. For example, a patient identifier (e.g., Patient X, etc.), an exam code (e.g., CTFOOTLT, etc.), and a reason for exam (e.g., foot pain, etc.) are provided. At 904, relevant prior history for that patient, exam, reason, etc., is identified. At 906, identified relevant history information is retrieved. For example, Patient X, who has come in for an exam including a left foot CT image due to foot pain, may have a history of diabetes. History information can come from a variety of sources such as radiology exam results 908, clinical data 910, etc. At 912 and 914, additional clinical information can be provided with the patient history information. For example, a certain percentage of patients with diabetes complain about foot pain; foot pain is associated with diabetes; etc.” [0123]

“The comparison list provides one or more available comparison exams for the current patient/primary exam. The comparison list provides a quick access point for selecting comparisons, as opposed to the more longitudinal clinical journey. Display can be limited to only show relevant exams based on the relevancy algorithm, for example. The comparison exam preview panel is similar to the primary exam preview panel, with alterations in content display to account for a radiologist's shift in priorities when looking at a comparison (e.g., selected from the comparison list, etc.). Rather than providing a reason for exam, a history and impression from the exam's report are displayed (or the whole report, if extraction is not possible or desired, etc.). The comparison previous pane also generates and/or provides a relevancy score (e.g., 0-100%) from the relevancy algorithm 600 and associated systems 400, 500 based on body part, modality, exam time, and/or other variable(s).” [0118]

“Thus, the diagnostic hub works with a processor, a relevancy engine, and a knowledge manager to filter and/or other process data (e.g., study data, image data, clinical data, etc.) for mining and extraction (e.g., of text), extraction (e.g., pixel data), and evaluate, via the relevancy engine, a relevance of the data to a particular exam, study, patient, etc. The knowledge manager organizes and stores relevance information for later retrieval and application in response to query and/or observer, for example.” [0119]

Claims 9, 10, 18, and 19 are rejected based on the combined references in section (9) above in further view of Pub. No. US 2006/0200432 to Flinn et al.
Regarding claim 9 and 18
(claim 9) The system of claim 1, wherein:
the processor is further configured to determine whether the user is to be categorized as an expert user, and
	
Von Reden teaches:
“In certain examples, the radiology desktop provides a diagnostic hub and facilitates a dynamic workflow and adaptive composition of a graphical user interface. For example, the radiology desktop provides an intelligently adaptive, dynamically adjustable interface based on information, not just user clicks, as well as dynamic real time updates from a server. The radiology desktop provides a higher level framework built with multiple roles in mind (e.g., not only radiology but other -ologies as well to unify workflows and provide an expandable and reusable framework). Additionally, areas of the radiology desktop interact such that an action on one client and triggers notification of another client regarding state change(s) corresponding to the action.” [0042]

See Expert below.

in identifying one or more types of information most commonly accessed by the users, the processor is configured to identify one or more types of information most commonly accessed by expert users of the system.
	
	See Expert below.

Expert users
The combined references teach multiple roles.  They do not teach expert.

Flinn et al. also in the business of multiple roles teaches:

More weighting (therefore identifying) highly informed or expert users based on behavior (information)…
“The resolution function 834 may be derived from algorithms that apply appropriate usage behavior inferences. As a simple example, if the relationship value and associated indicator of one network has been derived from the usage behaviors of highly informed or expert users, then this may have more weighting than the relationship value and associated indicator of a second network for which the corresponding relationship value was based on inferences associated with the usage behaviors of a relatively sparse set of relatively uniformed users.” [0259]

Weight (therefore identify) expert preferences (information)…
“The preference inferencing algorithm 242 may be tuned by the individual user. The tuning may occur as adaptive recommendations 250 are provided to the user, by allowing the user to explicitly rate the adaptive recommendations. The user 200 may also set explicit recommendation tuning controls to adjust the adaptive recommendations to her particular preferences. For example, the user 200 may guide the adaptive recommendations function 240 to place more relative weight on inferences of expert preferences versus inferences of the user's own personal preferences. This may particularly be the case if the user was relatively inexperienced in the corresponding domain of knowledge associated with the content aspect 230 of the system, or a structural subset 280 of the system. As the user's experience grows, she may adjust the weighting toward inferences of the user's personal preferences versus inferences of expert preferences.” [0158]

“Some inferences will be weighted as more important than other inferences in generating the recommendation 250. These weightings may vary over time, and across recommendation recipients, whether individual recipients or sub-community recipients. As an example, characteristics of objects 21 which are explicitly stored or tagged by the user 200 in a personal structural aspect 210 would typically be a particularly strong indication of preference as storing or tagging system structural subsets requires explicit action by the user 200. The recommendations optimization algorithms 244 may thus prioritize this type of information to be more influential in driving the adaptive recommendations 250 than, say, general community traffic patterns within the structural aspect 210.” [0156]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to categorize experts and identify expert data as taught by Flinn et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Flinn et al. and the benefits of categorizing experts and expert data.  The combined references benefit as they have various user roles and various types of data.

Regarding claim 10 and 19
(claim 10) The system of claim 9, wherein, in determining whether the user is to be categorized as an expert user, the processor is configured to analyze the user's input to determine navigation metric associated with the user, wherein the navigation metric comprises one or more of user time spent using an interface per session, average time between interface clicks, a number of times the user clicks, and a complexity of a tree constructed of the user's navigation of the interface.

Time Spent and Clicks
The combined references teach multiple roles.  They do not teach time spent or click.

Flinn et al. also in the business of multiple roles teaches:



Tracks and stores mouse clicks (plural, therefore number of clicks), for usage behavior categories and time period interactions occur…
“The captured usage information 202, known also as system usage or system use 202, includes any interaction by the one or more users 200 with the system. The adaptive system 100 tracks and stores user key strokes and mouse clicks, for example, as well as the time period in which these interactions occurred (e.g., timestamps), as captured usage information 202. From this captured usage information 202, the adaptive system 100 identifies usage behaviors 270 of the one or more users 200 (e.g., web page access or email transmission). Finally, the usage aspect 220 includes usage-behavior pre-processing, in which usage behavior categories 246, usage behavior clusters 247, and usage behavioral patterns 248 are formulated for subsequent processing of the usage behaviors 270 by the adaptive system 100. Some usage behaviors 270 identified by the adaptive system 100, as well as usage behavior categories 246 designated by the adaptive system 100, are listed in Table 1, and described in more detail, below.” [0076]


    PNG
    media_image2.png
    401
    421
    media_image2.png
    Greyscale


Where usage behavior includes tagging information (above).

More weighting (therefore identifying) highly informed or expert users based on behavior (information)…
“The resolution function 834 may be derived from algorithms that apply appropriate usage behavior inferences. As a simple example, if the relationship value and associated indicator of one network has been derived from the usage behaviors of highly informed or expert users, then this may have more weighting than the relationship value and associated indicator of a second network for which the corresponding relationship value was based on inferences associated with the usage behaviors of a relatively sparse set of relatively uniformed users.” [0259]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to categorize based on usage as taught by Flinn et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Flinn et al. and the benefits of categorizing experts with usage behavior.  The combined references benefit by the automated process as they have various user roles and various types of data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3626